ORDER DENYING MOTION FOR RECONSIDERATION
We denied Objector Telesia Fe’a Fiame’s (“Fiame”) motion for relief from judgment and for a new trial. Pita v. Garrett, 8 A.S.R.3d 234 (Land and Titles Div. 2004). Fiame moves for reconsideration.
We deny a second T.C.R.C.P. 60(b) motion that is based on the same grounds as a prior T.C.R.C.P. 60(b) motion. Tupuola v. Williams, 8 A.S.R.3d 270 (Land and Titles Div. 2004). Here, Fiame presents no new grounds for why we should reconsider our classification of the argument. Rehashing the actions of her prior counsel, Fiame makes essentially the same argument that we classified as T.C.R.C.P. 60(b)(1) when denying her motion for relief from judgment or new trial. Accordingly, we deny her motion for reconsideration.
Order
The objector’s motion for reconsideration is denied.
It is so ordered.